Case: 17-30544   Document: 00514480092   Page: 1   Date Filed: 05/21/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                              No. 17-30544                         May 21, 2018
                            Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
In Re: Deepwater Horizon

_________________________

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED, ET AL,

             Plaintiffs

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

             Defendants - Appellees

v.

CLAIMANT 100325530; CLAIMANT 100294052; CLAIMANT 100326752;
CLAIMANT 100298348; CLAIMANT 100326757; CLAIMANT 100296630;
CLAIMANT 100327287; CLAIMANT 100326742; CLAIMANT 100327802,

             Movants - Appellants




                Appeals from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:10-MD-2179
                          USDC No. 2:12-CV-970


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
     Case: 17-30544      Document: 00514480092         Page: 2    Date Filed: 05/21/2018



                                      No. 17-30544
PER CURIAM:*
       This appeal concerns the requirements for participating in the Court
Supervised Settlement Program (“CSSP”) for claims arising from the
Deepwater Horizon oil spill. The CSSP was approved by the district court and
affirmed by this court. See In re Deepwater Horizon, 739 F.3d 790 (5th Cir.
2014).     The CSSP identifies multiple classes, including the Economic and
Property Damages          Settlement (“E&P Settlement”) and the Medical
Settlement, which are the class settlements relevant to this appeal.
       The language of the CSSP explicitly requires each class member to
submit a specified form to preserve a claim: “Class Members must submit
Claim Forms to participate in the Settlement Program.” The CSSP defines
“claim” as “any demand or request for compensation (other than Bodily Injury
Claims or Expressly Reserved Claims), together with any properly completed
form and accompanying required documentation, submitted by a Claimant to
the Settlement Program.” Failure to submit a Claim Form on time bars a
would-be applicant from participating in the settlement.
       The specific Claim Form for business loss claims requires supporting
documentation, such as essential financial information, tax information, the
economic loss zone, the location of the Claimant’s business, and whether it was
an excluded business. The final deadline for submitting a Claim Form was
June 8, 2015.
       Upon registering on the electronic portal of the CSSP, counsel for the
Claimants, who are the appellants in this case, received emails advising them
that technical assistance in filing the claims was available.                As the final



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 17-30544    Document: 00514480092     Page: 3   Date Filed: 05/21/2018



                                 No. 17-30544
deadline approached, the Claimants were provided further warnings about the
requirement to submit a Claim Form. The electronic portal for the CSSP
included the following warning: “If you do not submit the relevant Claim Forms
before the final claim filing deadline, any claims you may have will not be
considered timely filed and therefore will not be reviewed by the Settlement
Program.” The Claimants did not begin the process of submitting their Claim
Forms until June 2, 2015. They did not timely submit their Claim Forms with
the required documentation. On appeal, the Claimants argue that their Claim
Forms should be deemed timely because of “substantial compliance.”
      The district court determined that the Claimants’ filings were untimely
and denied their requests to deem their claims as timely filed. In reaching that
conclusion, the district court relied on declarations from two individuals
responsible for developing and implementing the electronic portal for the
CSSP. They explained in detail why the Claimants had failed to timely file
their Claim Forms. The declarations were signed but did not include language
indicating that they were signed under penalty of perjury. The Claimants
appealed to this court. We remanded with these instructions:
      IT IS ORDERED that, despite our agreement with the district
      judge in every other respect, our jurisdiction hinges on the
      compliance of the declarations relied on by the district judge with
      28 U.S.C. § 1746, and that therefore the above captioned claims be
      REMANDED for renewed consideration with corrected
      accompanying declarations.
BP submitted corrected declarations the next day. Soon thereafter, the district
court again ruled that the Claimants’ submissions on the electronic portal for
the CSSP were untimely. The Claimants appealed to this court.
      We review the district court’s order for abuse of discretion, which occurs
if the district court relies on clearly erroneous factual findings or erroneous
conclusions of law, or misapplies the law to the facts. See E&P Settlement
§ 6.6; McKinney ex rel. NLRB v. Creative Vision Res., LLC, 783 F.3d 293, 298
                                     3
    Case: 17-30544     Document: 00514480092     Page: 4   Date Filed: 05/21/2018



                                  No. 17-30544
(5th Cir. 2015). A factual finding is clearly erroneous if “we have a definite and
firm conviction that a mistake has been committed.” French v. Allstate Indem.
Co., 637 F.3d 571, 577 (5th Cir. 2011) (quoting Canal Barge Co. v. Torco Oil
Co., 220 F.3d 370, 375 (5th Cir. 2000)).
      BP claims that the law of the case doctrine controls the outcome. “The
law of the case doctrine provides that ‘an issue of law or fact decided on appeal
may not be reexamined either by the district court on remand or by the
appellate court on a subsequent appeal.’” Fuhrman v. Dretke, 442 F.3d 893,
896 (5th Cir. 2006) (quoting United States v. Becerra, 155 F.3d 740, 752 (5th
Cir. 1998)). Unless an exception applies, the law of the case doctrine forecloses
reconsideration of an issue already decided on appeal. See id. at 897.
      In the previous appeal, a motions panel of this court agreed with the
district court’s substantive determination that the Claimants had not complied
with the terms required for participation in the settlement because their
Claims Forms were not timely filed. BP contends that the previous panel’s
determination bars this panel from reconsidering the issue. Not so. A motion
panel’s ruling does not create binding precedent. Northshore Dev., Inc. v. Lee,
835 F.2d 580, 583 (5th Cir. 1988).
      We nonetheless agree with the motions panel’s conclusion that the
Claimants failed to submit their Claim Forms timely, which bars their
participation in the settlement. “The settlement agreement clearly designates
the claim form as the manner in which claims should be submitted.” In re
Deepwater Horizon, 814 F.3d 748, 751 (5th Cir. 2016). We also agree with an
unpublished opinion of this court holding that “the Settlement Agreement does
not support treating the filing of supporting documentation without a Claim
Form . . . as equivalent to filing a claim.” In re Deepwater Horizon, 641 F. App’x
405, 408 (5th Cir. 2016). A timely filed Claim Form is required for participation
in the settlement.    As the terms of the CSSP provide, filing supporting
                                        4
    Case: 17-30544    Document: 00514480092     Page: 5   Date Filed: 05/21/2018



                                 No. 17-30544
documentation alone is not sufficient to preserve a claim. A would-be party
that fails to file a Claim Form in timely fashion is barred from participating in
the settlement.
      AFFIRMED. The pending motions to dismiss for lack of jurisdiction that
were carried with the case are DENIED.




                                       5